DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

	With regards to 35 U.S.C. 112(f) means plus function interpretation, the applicant has
amended the claims to cancel the terms “imaging device” and “processing device” which consequently cancelled the means plus function language and hence the 35 U.S.C. 112(f)
claim interpretation of those limitations has been withdrawn. 
	Nevertheless, the term “processor” is used in claims 1, 3, 4, 7-17, 19, and 20 and the interpretation of the processor is that it is illustrated as element 26 and as recited in [0032] of the original specification it is a controller, personal computer, a laptop, a mobile device, or a table.
	Claim 1 was amended to recite a CMP system that the dresser arm is moved to a first and second position. Likewise, claims 9 and 15 was amended to recite a method where the dresser arm is moved to a first and second position. These amendments necessitated the introduction of the prior art held to Kramer et al (US 2016/0172255).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a) as being anticipated by Kramer et al (US 2016/0172255).
Kramer teaches a wafer processing apparatus and method.
Regarding claim 1: A chemical mechanical planarization (CMP) system, comprising: a turn table (platen 12); a polishing pad 14 on the turn table; a carrier (polishing head 20) overlying the turn table, the carrier configured to hold a wafer; a slurry applicator (slurry supply 50) overlying the turn table, the slurry applicator, in operation, dispenses a slurry on to the wafer; a dresser arm (pad conditioning arm 44) configured to move to a first position and a second position; a dresser (conditioning member 60) coupled to the dresser arm, the dresser including an abrasive surface, the dresser contacts the polishing pad in response to the dresser arm being moved to the first position via the conditioner actuator 44; an imager  (optical sensor 56) configured to capture an image of the abrasive surface in response to the dresser arm being moved to the second position; and a processor (control unit 64) configured to: obtain a reference dresser image (see discussion of standard pattern in [0024]), and determine whether or not the dresser includes a defect based on differences between the image of the abrasive surface and the reference dresser image. See Figs. 1 and 2 and [0021].

Regarding claim 6:	 Kramer et al teaches in [0017] that the conditioning member 60 (dresser) has a conditioning surface made of diamond particles.

Regarding claim 7:	 The system of claim 1 wherein the processor (control unit 64) is configured to adjust a CMP process in response to determining the dresser includes a defect.  See [0021]-[0025] of Kramer et al.

Regarding claim 8:	 The system of claim 1 wherein the processor (control unit 64) is configured to halt a CMP process in response to determining the dresser includes a defect.  See [0021]-[0025] of Kramer et al.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was mad

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over  Kramer et al (US 2016/0172255) in view of Smith et al (US 2014/0113532). 
The teachings of Kramer et al were discussed above. In [0016] of Kramer et al the reference data has been collected based on optical images produced by the optical sensor.
The prior art of Kramer et al fail to teach that the reference dresser images is an image from another dresser as recited in claims 3 and 4.

The prior art of Smith et al teaches a CMP conditioner.
Smith teaches a chemical mechanical planarization (CMP) system 30, comprising: a turn table 34; a polishing pad 38 on the turn table; a carrier(wafer head 42) overlying the turn table, the carrier configured to hold a wafer; a slurry applicator  (slurry feed device 46) overlying the turn table, the slurry applicator, in operation, dispenses a slurry on to the wafer;  a dresser (pad conditioners 120a/120b/150a-c), the dresser including an abrasive surface (see [0006]); an imaging device (SEM microscope see [0094], [0110]), which, in operation, captures an image of the abrasive surface; and a processing device, which, in operation, determines whether or not the dresser includes a defect based on the image of the abrasive surface.  Note the prior art of Smith teaches a plurality of dressers (conditioners 120a/120b/150a-c) and thus allows for the data being from another dresser is suggested.  The SEM microscope of Smith is a different imager than the optical sensor 56 in the prior art of Kramer. Thus, it would have been obvious to modify the method and apparatus of Kramer to provide additional dresser as suggested by Smith et al to improve the qualitative and quantitative analysis of the measured data as compared to the reference data.

Regarding claim 3. The system of claim 2 wherein the reference dresser image is an image of another dresser that includes a defect.  Major and minor protrusion height variations see [0111] – [0115] of Smith.

Regarding claim 4. The system of claim 2 wherein the reference dresser image is an image of another dresser that is non-defective.  Major and minor protrusion height variations see [0111] – [0115]. See the discussion of base or reference dimensions of the dresser image in [0015], [0020],  [0022], [0081] of Smith et al.

 See the discussion of base or reference dimensions of the dresser image in [0015], [0020],  [0022], [0081] of Smith et al. Major and minor protrusion height variations see [0111] – [0115] of Smith et al.

Claims 9-11, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Kramer et al (US 2016/0172255) in view of Shinozaki (US 2018/0093363).

Regarding claim 9:	The method of Kramer et al comprising: performing, by a chemical mechanical planarization (CMP) system, a CMP process, the CMP system including a polishing pad 14, a dresser arm(pad conditioning arm 44), and a dresser coupled to the dresser arm; contacting the polishing pad with the dresser (conditioning member 60) by moving the dresser arm to a first position; moving the dresser arm to a second position; capturing, by an imager(optical sensor 56), an image of a the dresser in response to the dresser arm moving to the second position; obtaining, by a processor, a reference dresser image (see discussion of standard pattern in [0024]) .determining, by the processor, differences between the image of the dresser and the reference dresser image; determining, by the processor, whether or not the dresser includes a defect based on the differences between the image of the dresser and the reference dresser image; and adjusting, by the processor, the CMP process in response to determining the dresser includes a defect.  See Figs. 1 and 2 and [0021].

The method of Kramer et al fails to teach the step of obtaining the reference image from a database.
The prior art of Shinozaki teaches a CMP apparatus (polisher 3)with a CMP pad 33A, a turntable 33 a carrier (top ring 31), a dresser  41 and a dresser arm 44 see [0069].  See Fig. 7 of Shinozaki. According to Shinozaki  [0073] the dresser arm is provided to allow the conditioner to move to desired positions. Regarding the processing device. The prior art of Shinozaki teaches a storage module 55 (database) in [0076], [0085], and [0095]and a control apparatus 50 see [0077]. The motivation to modify the CMP system of Kramer et al with a database as suggested by Shinozaki is that the control apparatus is used to analyze the data and compare it to the database to enhance the qualitative analysis of the data to update the processing parameters and CMP process. Thus, it would have been obvious to modify the apparatus of Kramer et al to provide a database of reference image data as suggested by Shinozaki.

Regarding claim 10:	 The method of claim 9 wherein adjusting the CMP process using the control unit 64 includes halting the CMP process.  See [0021]-[0025] of Kramer et al.

Regarding claim 11:	 The method of claim 9 wherein the image of the dresser (conditioning member 60) is captured during the CMP process using optical sensor 56. See [0021]-[0025] of Kramer et al.

Regarding claim 14:	 The method of claim 9, further comprising: classifying the image of the dresser as being defective or non-defective; collecting classified images of dressers from a plurality of different sources; and storing the collected classified images in the database.  See in Shinozaki that the data is stored in storage module 55 see [0078]. See also the different sources as the plurality of force sensors 46f and 46g of Shinozaki.


Regarding claim 15:	 A method, comprising: performing, by a chemical mechanical planarization (CMP) system, a CMP process; capturing, during the CMP process, an image of a dresser of the CMP system; obtaining a reference dresser image from a database; classifying the image of the dresser as being an image of a defective dresser or an image of a non-defective dresser based on a comparison between the image of the dresser and the reference dresser image; and storing the classified image of the dresser in the database.  Regarding the processing device. The prior art of Shinozaki teaches a controller 5 see [0048] which when used in conjunction with the dresser image devices (force sensors 46a to 46c and dresser position calculator 51, pad dressing calculators 52, 53a to 53c, dresser pressure reaction force calculators 54a to 54c, and output controller 57, and a display module 55, determined 56, an output controller 57, and a display module 58 see [0077]. The motivation to modify the CMP system of Smith et al to provide a processing device as suggested by Shinozaki is that the processor is used to analyze the data and determine if there is a defect and when with the controller 5 of  Shinozaki the data is used to update the processing parameters; Thus, it would have been obvious to modify the CMP system of Smith et al to provide a processing device as suggested by Shinozaki.

Regarding claim 16:	 The method of claim 15, further comprising: determining differences between the image of the dresser and the reference dresser image; determining whether or not the dresser includes a defect based on the differences between the image of the dresser and the reference dresser image; and adjusting the CMP process in response to determining the dresser includes a defect.  Regarding the processing device. The prior art of Shinozaki teaches a controller 5 see [0048] which when used in conjunction with the dresser image devices (force sensors 46a to 46c and dresser position calculator 51, pad dressing calculators 52, 53a to 53c, dresser pressure reaction force calculators 54a to 54c, and output controller 57, and a display module 55, determined 56, an output controller 57, and a display module 58 see [0077]. The motivation to modify the CMP system of Smith et al to provide a processing device as suggested by Shinozaki is that the processor is used to analyze the data and determine if there is a defect and when with the controller 5 of  Shinozaki the data is used to update the processing parameters; Thus, it would have been obvious to modify the CMP system of Smith et al to provide a processing device as suggested by Shinozaki.
Regarding claim 17:	The method of claim 16 wherein adjusting the CMP process includes halting the CMP process. See [0021]-[0025] of Kramer et al. See also in [0055] , [0064], and [0066] the CMP system is controlled by the control apparatus 50 of Shinozaki to include the start/stop of CMP system.

Regarding claim 19:	The method of claim 15 wherein the reference dresser image is an image of a dresser that is predetermined as being defective or non-defective.  Regarding the processing device. The prior art of Shinozaki teaches a controller 5 see [0048] which when used in conjunction with the dresser image devices (force sensors 46a to 46c and dresser position calculator 51, pad dressing calculators 52, 53a to 53c, dresser pressure reaction force calculators 54a to 54c, and output controller 57, and a display module 55, determined 56, an output controller 57, and a display module 58 see [0077]. The motivation to modify the CMP system of Smith et al to provide a processing device as suggested by Shinozaki is that the processor is used to analyze the data and determine if there is a defect and when with the controller 5 of  Shinozaki the data is used to update the processing parameters; Thus, it would have been obvious to modify the CMP system of Smith et al to provide a processing device as suggested by Shinozaki.

Regarding claim 20. The method of claim 15, further comprising: collecting a plurality of classified images of dressers; and storing the collected classified images in the database. See in Shinozaki that the data is stored in storage module 55 see [0078] and [0085].

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Kramer et al (US 2016/0172255) in view of Shinozaki (US 2018/0093363) as applied to claims 9-11, 14-17, 19, and 20 above, and in further view of Smith et al (US 2014/0113532).

The teachings of Kramer et alas modified by Shinozaki et al were discussed above. In [0016] of Kramer et al the reference data has been collected based on optical images produced by the optical sensor.
The prior art of Kramer et al fail to teach that the reference dresser images is an image from another dresser as recited in claim 12.

The prior art of Smith et al teaches a CMP conditioner.
Smith teaches a chemical mechanical planarization (CMP) system 30, comprising: a turn table 34; a polishing pad 38 on the turn table; a carrier(wafer head 42) overlying the turn table, the carrier configured to hold a wafer; a slurry applicator  (slurry feed device 46) overlying the turn table, the slurry applicator, in operation, dispenses a slurry on to the wafer;  a dresser (pad conditioners 120a/120b/150a-c), the dresser including an abrasive surface (see [0006]); an imaging device (SEM microscope see [0094], [0110]), which, in operation, captures an image of the abrasive surface; and a processing device, which, in operation, determines whether or not the dresser includes a defect based on the image of the abrasive surface.  Note the prior art of Smith teaches a plurality of dressers (conditioners 120a/120b/150a-c) and thus allows for the data being from another dresser is suggested.  Furthermore, the SEM microscope of Smith is a different imager than the optical sensor 56 in the prior art of Kramer. Thus, it would have been obvious to modify the method and apparatus of Kramer as modified by Shinozaki et al to provide additional dresser as suggested by Smith et al to improve the qualitative and quantitative analysis of the measured data as compared to the reference data.

Regarding claim 13. The method of claim 9, further comprising: removing noise from the image of the dresser.  See [0112] of Smith et al where the normalized distribution is discussed. Note that normalization is a method of remove noise from the data.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maxon et al (CN 1859998A) teaches a CMP system with a pad conditioner (dresser) sensor signal. A plurality of controller are recited in the Mode for Invention section. The dresser 111 is moved.
Watanabe et al (CN 102398210A) teaches a grind device with a dresser 50  made of diamond particles see [0042] and moves while supported by the dresser arm 55.
Hirose et al (JP 2001223190) teaches the image is binarized (noise reduction) see [0028] in a CMP apparatus see also the discussion of embodiment 1. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716